DETAILED ACTION

Allowable Subject Matter
Claims 1, 2, 4-9, 11-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, and would not have rendered obvious, the combination of features of Applicant’s independent claims 1, 8 and 15, namely (using claim 1 as an example): 

a data processing system comprising: 
a processor; and a computer-readable medium storing executable instructions for causing the processor to perform operations of: 
obtaining source data comprising a two-dimensional (2D) image, three- dimensional (3D) image, or depth information representing a face of a human subject; 
analyzing the source data to produce a coarse 3D model of the face of the human subject; 
providing the source data to a neural network trained to analyze the source data and output a corrective shape residual, the corrective shape residual modeling a deformation of a mesh of the coarse 3D model for generating a fitted 3D model; 
obtaining the corrective shape residual from the neural network; and 
applying free-form deformation to the mesh of the coarse 3D model to refine a shape of the mesh according to the corrective shape residual.


The closest prior art to Applicant’s independent claims includes what is already of record in this application, such as the following: 

U.S. Patent Application Publication No. 2019/0122411 A1, and the lengthy discussion in the 07/12/2021 Non-Final Rejection and previous office actions not copied/repeated herein;
U.S. Patent Application Publication No. 2021/0350621 A1, relevant to deep facial deformations involving 3D mesh (see Abstract).  The instant reference teaches generating an approximated mesh deformation of a facial model in at least two stages: (1) a coarse approximation, and (2) a refined approximation. See para. 64 and Fig. 3.  Rig parameters  are used as inputs to neural networks (e.g., convolutional neural networks) which generate a deformation map for each of one or more mesh segments (para. 64-65).  See also Figs. 4A (an example neural network coarse approximation model) and 4B (an example neural network refined approximation model). 

However, the above references, even if combined with other prior art of record, would not have rendered obvious each and every feature of Applicant’s independent claims, as referenced above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613